DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REASONS FOR ALLOWANCE
2.  	Claims 1-13, 15, 16, 18-21 and 23-25, renumber as 1-23 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Thrun (US 2008/0106594 A1) teaches A method performed by a processing system for providing a user interface for a 3D environment, (“Embodiments according to the present invention enable a user to define tags that label objects in panoramic images and video. Objects may be stationary in the 3-D world, or they may be moving. The embodiments enable a user to define the time-space coordinates of tagged objects in a user-friendly way, by manually labeling one or more panoramic images." [0009] "Embodiments of the invention may be implemented within a client-server architecture. The user interfaces for viewing tagged panoramic images and video, and for creating tags, may be provided through a client application. When the client is embedded in a Web browser, user-defined tags may be communicated to a server for storage in a database. The tag may then be communicated to other clients, where other users may be able to view the tag and invoke the corresponding action. The present invention is not restricted to a specific architecture, viewer, or mechanism for transporting information between different data processing systems.” [0066]) Thrun also teaches displaying a first image in a sequence of images; (“The preferred embodiment procedure for manual labeling is depicted in FIG. 4. In this procedure as shown in step 402, a user interface displays K+1 contiguous panoramic images from the panoramic video stream, which are selected as follows: the K/2 images preceding the already labeled image I.sub.0; the labeled image I.sub.0 itself, and the K/2 images that follow the labeled image in the video stream.” [0035]) Thrun further teaches for one or more of the plurality of points of interest, displaying an indicator in the first image and the sequence of images, a position of the indicator related to the point of interest in the first image and the sequence of images; (“In alternative embodiments, time-space tags are defined and visualized for such alternative viewers. Embodiments of the present invention apply to any type and shape of visualization of panoramic video, including techniques that project video on 3-D shape models and that, at any given point in time, display only a subset of a panoramic image.” [0053] “The preferred embodiment displays tags at specific image locations. In some embodiments, it may be advantageous to visualize the constraints within an image that result from a partial definition of a tag during the tag labeling process For example, for N=0 a single labeled image I.sub.0 will constrain the location of the object in all other images to a one-dimensional curve. The preferred embodiments will visualize such curves in adjacent panoramic images, to aid the user in labeling those images. Alternative embodiments will display the manifold in said images, so as to assist the user in the definition of a tag. This example is only an illustration of ways in which constraints can be visualized so as to assist a user in the specification of tags.” [0058])  Thrun teaches receiving a user input to interact with the indicator in one of the first image and the sequence of images; (“The user may then use its pointing device to label the location of the target object in any subset of these images in step 404. With each so-provided manual label z.sub.i for the i-th image I.sub.i, two additional constraints are added to the constraint base. As indicated in step 406 when the number of labeled images exceeds the value of N+1 by at least a factor of 1.5, the resulting least squares problem is usually well-defined. The preferred invention uses standard function fitting methods to recover the parameters of the time-space function f(t) as shown in steps 408 and 410 where the recording locations X.sub.0 . . . X.sub.K and the recording times t.sub.0 . . . t.sub.K are extracted from the image database and the coefficients a(n) of the function f(t) are identified using the formula:” [0036]) Thrun also teaches processing the interaction based on information associated with the indicator in response to receiving the user input. (“In a final processing step for the definition of a tag, the preferred embodiment enables the user to select an action associated with this tag. This action will be selected from a menu provided to the user, or by specifying a textual command. Additionally, the preferred embodiment will accept a textual annotation of the tag. This textual annotation will be used when visualizing a tag within a panoramic video stream, and it will also serve as a reference to a tag. Once these selections have been made, the definition of the tag is complete, and the tag can be displayed when viewing panoramic video during a virtual tour of the environment. When viewing the video, thus, users can select the tag and execute associated action as disclosed above.” [0038]) Prior art by Yoon et al. (US 2014/0243596 A1) teaches detecting a plurality of points of interest in the first 360 degree image based on visual characteristic analysis of the first 360 degree image; determining points of interest in other images of the sequence of 360 degree images corresponding to the plurality of points of interest in the first 360 degree image; (“if an arbitrary point, i.e., a point of interest P, in the 3D space forming the object to be examined (the subject for photography) is present at an intersection region between the FOV of the first omnidirectional camera 182 and the FOV of the second omnidirectional camera 184, as exemplarily shown in FIG. 4, 3D information of the subject for photography may be acquired using the two omnidirectional images acquired through the first omnidirectional camera 182 and the second omnidirectional camera 184.” [0076] “The first omnidirectional camera 182 and the second omnidirectional camera 184 of the stereo omnidirectional camera 180 respectively acquire 360.degree. images (i.e., omnidirectional images) of the surroundings around the respective cameras 182 and 184, and transmit the acquired omnidirectional images to the processor 200. FIG. 6 is a view illustrating omnidirectional images acquired using the stereo omnidirectional camera 180 shown in FIG. 4. As exemplarily shown in FIG. 6, when the stereo omnidirectional camera 180 photographs the surroundings, a first omnidirectional image 402 is acquired through the first omnidirectional camera 182 and a second omnidirectional image 404 is acquired through the second omnidirectional camera 184.” [0081-0082] “In FIG. 8A, reference numeral 502 represents a panoramic image of a first omnidirectional image 402, i.e., a first panoramic image, and reference numeral 504 represents a panoramic image of a second omnidirectional image 404, i.e., a second panoramic image. Further, in FIG. 8B, reference numeral 506 represents a disparity map calculated through a stereo matching process of the first panoramic image 502 and the second panoramic image 504. In the disparity map 506 shown in FIG. 8B, a subject for photography which is located at a position close to the stereo omnidirectional camera 180 may be relatively lightly shaded, and a subject for photography which is located at a position distant from the stereo omnidirectional camera 180 may be relatively darkly shaded. Using such brightness information (i.e., depth of an image), distances between the stereo omnidirectional camera 180 and subjects for photography may be estimated. Values of angles .alpha. and .beta. may be calculated using the disparity map. Further, the azimuth of the arbitrary point P in the 3D space may be calculated from the panoramic images 502 and 504 shown in FIG. 6. As exemplarily shown in FIG. 9, the azimuth of the arbitrary point P in the 3D space denotes an angle between a reference direction (the X-axis direction) and a line connected from the origin of a coordinate system to a point P' of interest projected onto the same plane (the xy plane) as the reference direction (the X-axis direction), on the assumption that the X-axis direction is defined as the reference direction. If the azimuth of the arbitrary point P in the 3D space is calculated from the panoramic images 502 and 504, the position (x, y, z) of the arbitrary point P in the 3D space may be calculated through Equations 2 to 4 below.” [0092-0093]) Yoon teaches arbitrary points in the 3D space form the panoramic images that panoramic images from the first omnidirectional image and sequence of other omnidirectional images. Claims 16 and 18 are similar in scope to claim 1, and they are taught under similar rationale.
However, claims 1-13, 15, 16, 18-21 and 23-25 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “determining three-dimensional (3D) coordinates for each of the plurality of points of interest using triangulation of the positions of the plurality of points of interest in the first 360 degree image captured at a first location of the camera along the path and the positions of the corresponding points of interest in other images of the sequence of 360 degree images captured at locations along the path that are different from the first location; receiving a user input to move forwards and backwards along the path and displaying the 360 degree image in the sequence of the 360 degree images captured at that location on the path;” Claims 16 and 18 are similar in scope to claim 1, and they are allowed under similar rationale.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 8:00am-4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619